Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 27, 2022, has been entered.
 	Claims 13, 15, 16, and new Claims 30-34 are currently pending.
	Benefit of priority is to September 12, 2016.

	Valeric acid is also known in the art as pentanoic acid. See page 6, line 18 of the specification for confirmation.

Withdrawal of Rejections:
	Claims 13, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn due to the after-final amendments to the claims.
The rejection of Claims 13, 15, and 16 under 35 U.S.C. 103 as being unpatentable over Liu et al. (2001; Pentanoic acid, a novel protein synthesis stimulant for Chinese hamster ovary (CHO) cells. Journal of Bioscience and Bioengineering. 91(1); 71-75) is withdrawn. See the arguments in the Advisory Action. Liu et al. teaches that  fatty acid addition after 96 hours/4 days did not stimulate CHO cells to produce fusion protein. Therefore, the Examiner will drop the rejection of the claims in view of this teaching of Liu et al. 

Maintenance of Rejections, modifications necessitated by amendment
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


As set forth in the previous Office Actions, see: 

MPEP 2144.05 I. OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS
I. OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS

MPEP 2144.05 II. ROUTINE OPTIMIZATION 
A.Optimization Within Prior Art Conditions or Through Routine Experimentation 
B.There is a Motivation to Optimize Result-Effective Variables 

	Claims 13, 15, and 16 and new Claims 30-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (IDS; 2016; published online December 11, 2015; Valeric acid induces cell cycle arrest at G1 phase in CHO cell cultures and improves recombinant antibody production. Biotechnology Journal. 11:487-496).
	Park et al. teach (page 488, left col., para. 2) culturing CHO cell lines (Claims 15) producing Rituximab (Claim 16) in suspension culture medium supplemented with 0-2 mM (Figure 2) and especially 1.5 mM valeric acid (page 488, left col., para. 3, lines 6 and 9) which resulted in an increase in mAb production (Figure 1C) Valeric acid was added once at days 0, 2, 4, 6, OR 8 after the start of the culture  (Figure 3C; page 490, right col., 8 lines from the bottom). Therefore, Park et al. teach a method for increasing the production of a recombinant protein by culturing a mammalian host cell expressing the recombinant protein in a cell culture medium supplemented with valeric acid, wherein the supplementation once on days 0, 2, 4, 6, OR 8 after the start of the culture. Park et al. teach that CHO cells are widely used for the commercial production of therapeutic proteins including antibodies (Introduction; page 494, left col. para.1), and conclude that valproic acid is a cost-effective chemical reagent for use in CHO cell culture (page 494, right col., past para).
	The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to supplement the CHO cell culture expressing the antibody of Park et al. with valeric acid after the start of culture from Days 2 to 8 because Park et al. teach that the fusion protein production was increased by supplementing the culture medium with valeric acid at Days 2, 4, 6, or 8 after the culture began. Thus, in the case where the claimed Day 5 after cell culture start "overlap or lie inside ranges disclosed by the prior art" of Days 2 through 8, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990; Claims 13, 33).
	It would have been further obvious to increase the product of other recombinant proteins in host cells by adding valeric acid to the cell culture medium because Park et al. teach that the addition of valeric acid in animal cell culture is universally applicable. Therefore, Claims drawn to the recombinant protein being a hormone (Claim 30), a cytokine (Claim 31), or growth factor (Claim 32) are included in this rejection. Claim 34 is included in this rejection because with valeric acid is taught to have low toxicity to the cell culture.  


	Applicants arguments begin at page 7. Applicants urge that Park et al. teach that when only one dose of valeric acid is provided to the cell culture on Day 0 that there is a production of the highest antibody titre and therefore one would not be motivated to provide a single dose of valeric acid to the cell culture medium at Day 5. Park Figs 3C and 3F are provided below, with the day of valeric acid feed specifically pointed out. Whether the valeric acid was provided to the cell culture once or twice on Days 0, 2, 4, 6, or 8, at Day 5 the antibody titers are the same. When valeric acid is provided twice (Fig 3F) there is no difference in whether valeric acid was provided on Days 1, 2, 4, 6, or 8.
    PNG
    media_image1.png
    624
    909
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    508
    812
    media_image2.png
    Greyscale

Applicants discuss their work at page 7, para. 2. Applicant’s Figure 1 C and 2C are provided below, with the day of valeric acid feed specifically pointed out.:

    PNG
    media_image3.png
    458
    829
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    573
    871
    media_image4.png
    Greyscale

Applicants urge that they show that valeric acid increased P1 titer to about 20% over control when added to the culture medium at Day 3 or 7, but when added at Day 5 the titre increased to about 30% over control. This is found in the Examples at page 10, wherein the comparison is made at Day 12 which is shown by an arrow in Figure 1C. Yet, there does not appear to be any difference in titre between providing valeric acid to the cell culture at Days 3, 5, and 7 when viewed at Day 12. When the expression of P2 was assessed in Figure 2C, there was no difference in P2 titre when valeric acid was provided to the cell culture at Day 3, 4, or 5 (see std dev bar) or in control, when viewed at Day 12. Indeed, it is when valeric acid is provided on Day 4 that the highest P2 titre is found beginning at about Day 14. 
The Examiner maintains that the results found by Applicants are obvious over Park et al. because Park et al. provide valeric acid after the start of culture from Days 2 to 8 and Park et al. teach that the fusion protein production was increased by supplementing the culture medium with valeric acid at Days 2, 4, 6, or 8 after the culture began. Further, the variation of valeric acid on P1 and P2 expression when provided at Days 3, 4 or 5 as shown in Figures 1C and 2C show obvious variations within Applicants own work. Thus, in the case where the claimed providing valeric acid at Day 5 after cell culture start "overlap or lie inside ranges disclosed by the prior art" of Days 2 through 8, a prima facie case of obviousness exists.




New Objections:
Claims 16 is objected to because of the following informalities:  
Claim 16 refers to a “protein selected from the group consisting of “, wherein the grouping is open, that is “or a cytokine” should be written as – and a cytokine ---.
 Appropriate correction is required.
 
The disclosure is objected to because of the following informalities:
	References are listed at page 12

The listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, applications, or other information submitted for consideration by the Office, and MPEP § 609.04(a), subsection I. states, “the list may not be incorporated into the specification but must be submitted in a separate paper.” Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Appropriate correction is required.

	

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN COCHRANE CARLSON/Primary Examiner, Art Unit 1656